Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 8, it is unclear how a surface can be both contiguous and have recesses provided thereon.  In claim 9, paragraph beginning line 2, and claim 15, paragraph beginning line 8, the guide portion is unclear because it is defined as “exists on an extension of the a same helix as a thread root” so it is then unclear how it could be “between a groove” when the extended thread root itself appears would be the groove.  The claims were examined as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pimper (US 8,998,549).  Pimper discloses a bolt (1) comprising a continuous tapered surface with a plurality of recesses; a guide portion and a threaded portion with a plurality of cutouts at a distal end.  In regards to claim 8 as amended, the guide portion is read as the entire portion between the thread and what is the contiguous tapered surface.

    PNG
    media_image1.png
    379
    685
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 9-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pimper as applied to claim 8 above, and further in view of Kato (US 6,296,432).  Pimper does not disclose the guide portion as claimed.  As the guide portion is best understood, Kato discloses a bolt comprising a guide portion (103D) as an extension overlapping with a distal end of a thread (103C) including a groove (104A) aligned with and deeper than a thread root and the guide portion having a height relative to the groove less than a thread height within the range of 0.4 to 0.6 times.  Kato further disclose that at the distal end of the guide portion the guide portion is expanding from a starting end to a terminal end portion.
                                  
    PNG
    media_image2.png
    463
    654
    media_image2.png
    Greyscale


  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to provide Pimper with a guide portion as disclosed in Kato for preventing cross-threading as discussed in Kato.  Once the combination was made, the guide portion would extend to the tapered portion which would make it expanding in the axial direction from the tapered surface to the thread end in the same manner as it does in Kato and where it reaches a distal end of the bolt which would include an angle in the range of 90 to 360 degrees.
.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pimper in view of Kato as applied to claim 8-10 above, and further in view of Hiroi (US 10,267,348).  Modified Pimper discloses the cutout portion angled relative to the axis but, does not disclose the cutouts within the range of 1 to 5 thread pitches.  Hiroi discloses a bolt including a thread (3) with cutouts (6) at a distal of a thread within the range of 1 to 5 pitches and at an angle (13) between 15 to 80 degrees relative to the bolt axis.  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to replace the cutouts of Pimper with the ones as disclosed in Hiroi because the cutouts of both Pimper and Hiroi are for the same purpose of cleaning threads so replacing one for the other would yield the same predictable results.


Response to Remarks
The objection(s) have been withdrawn.  However, the title could be more descriptive.

There remains a 112 indefiniteness rejection in regards to the meets and bounds of the guide portion as explained above.



Applicant argues the claims define over the combination of Pimper and Kato because Kato fails to disclose the guide portion formed between a distal end of the thread and a base end side of a tapered surface.  In response, the examiner agrees but, the rejection is the combination of Pimper and Kato where Pimper discloses the tapered surface so, once the guide surface of Kato is combined with Pimper the limitation would be met.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference to Wagner (US 8,197,170) is of particular interest because it discloses the equivalence of a gap between a tapered surface and a thread (Fig. 4) and no gap (Fig. 1).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  





 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071.  The examiner can normally be reached on M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677